Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-15-00824-CV

       IN THE GUARDIANSHIP OF GEORGE V. GARCIA, an Incapacitated Person

                   From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2015PB6000016 L2
                            Honorable Jesus Garza, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgments signed on November 23, 2015 and December 11, 2015 awarding a total of $42,459.50
in guardian of the person/guardian ad litem fees to Mary G. Capello and REMAND the cause to
the trial court for further proceedings and re-calculation of the fees awarded to Mary G. Capello
in a manner consistent with this opinion. The trial court’s judgments are affirmed in all other
respects. It is ORDERED that appellant Fred Vincent Garcia Norris recover his costs of this appeal
from appellee Mary G. Capello.

       SIGNED April 26, 2017.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice